PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/754,203
Filing Date: February 21, 2018
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY 



__________________
Kenneth B. Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed April 13, 2022, appealing from the Non-Final Office Action mailed November 24, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 	(2) Response to Arguments 	 	As to independent claim 1, Appellants assert in First Ground of Rejection (pp.5-10) that secondary reference D’Haese fails to teach or suggest that claimed pressure sensitive adhesive (“PSA”) is the cross-linking reaction product of a pre-adhesive composition, where the pre-adhesive composition comprising a single monomer of methacrylate and where the monomer exhibits a Tg (glass transition temperature) of less than minus 20oC. 	Appellants first argue (pp.5-6) that D’Haese only teaches that the pre-adhesive monomer has a Tg of less than positive 20oC, which does not necessarily include a Tg of less than minus 20oC, and that D’Haese also requires that the pre-adhesive composition comprises a mixture of components including a tackifier and a mixture of several monomers having a combination of: monomers having a Tg of greater than positive 20oC and monomers having a Tg of less than positive 20oC, such that the pre-adhesive composition cannot have a Tg of less than minus 20oC.
Appellants have limited their interpretation to particular or partial citations to D’Haese and the 11/24/21 Office Action; and have not considered the teachings as a whole, including the more relevant teachings of D’Haese that were cited in the 11/24/21 Office Action.   	In particular, D’Haese teaches that the pre-adhesive composition (as a pressure sensitive adhesive precursor p.5,ll.5-6), comprises an acrylate base polymer that can comprise a polymer of a single monomer as 90-100 parts per weight (i.e., 90-100%) of the pre-adhesive/precursor composition (p.7,ll.4-5) (as presented in 11/24/21 OA, p.4,ll.29-30;p.5,ll.1-2;8-10).   	D’Haese also teaches that the pre-adhesive composition as the acrylate base polymer can be a polymer of polyacrylate monomers (crosslinked co-monomers) having a Tg of less than minus 20 degrees C as: minus 71 degrees C or minus 65 degrees C (p.7,ll.25-26,23-27) (as presented in 11/24/21 OA, p.5,ll.17-19).   	Thus, D’Haese specifically teaches the claimed limitations of a pre-adhesive composition comprising an acrylate base polymer of 90-100 percent methacrylate monomers and where the pre-adhesive composition as the acrylate base polymer exhibits a Tg (glass transition temperature) of less than minus 20oC as minus 65 or 71 degrees C.

Appellants next argue (p.7) that Greener teaches that the pre-adhesive composition does not include where the monomer has a Tg of minus 71 or minus 65 degrees C because “they are additional co-monomers that can be included in the item a) base polymer as described above, they are neither cross-linkers nor hydrogen donating monomers” and “[w]hile these monomer certainly have a Tg lower than minus 20 degrees C, in the absence of any further information it cannot be concluded that the base polymer, as a whole, exhibits a particular Tg, high or low.” 	This is not persuasive, as D’Haese teaches that the pre-adhesive (as a pressure sensitive adhesive precursor or acrylic base polymer p.5,ll.5-6), can comprise at least one methacrylate monomer (p.6,ll.22-33), as comprising a single monomer (as 90-100 parts per weight (i.e., 90-100%) (p.7,ll.4-5) (as presented in 11/24/21 OA, p.4,ll.29-30;p.5,ll.1-2;8-10).  D’Haese also teaches that the monomer (as selected from a second class (p.7,ll.23-27) [not “additional co-monomers”]) can have a Tg of less than minus 20 degrees C as: minus 71 degrees C or minus 65 degrees C (p.7,ll.25-26,23-27) (as presented in 11/24/21 OA, p.5,ll.17-19).  Thus, D’Haese specifically teaches the claimed limitations of a pre-adhesive composition comprising a polymethacrylate of methacrylate monomers and where the pre-adhesive composition as the acrylate base polymer exhibits a Tg (glass transition temperature) of less than minus 20oC, as minus 65 or minus 71 degrees C, as presented above.   	Appellants’ argument that D’Haese’ s below minus 20 degree C monomer (as the minus 65 or 71 degree C Tg monomer as acknowledged by Appellants) is not a cross-linker or hydrogen donating and therefore not taught is incorrect.  This is because the monomer is treated with a crosslinker, such as a hydrogen donating molecule, to provide the resulting polymer formed from the monomer by crosslinking, as taught by D’Haese, as presented herein, and as defined by Applicants’ specification e.g., pp.2-3).

Appellants next argue (p.8-10) that D’Haese requires that the pre-adhesive composition has a high level of tackifying resin that one of skill would consider to raise the Tg of the pre-adhesive composition, and therefore D’Haese teaches away from the pre-adhesive composition having a Tg of less than minus 20 degrees C, and where D’Haese does not teach that the pre-adhesive composition specifically has a Tg of less than minus 20 degrees C; and includes embodiments that have high tackifying resin (e.g., at least 40%).
These arguments are not found persuasive, as D’Haese does not limit the tackifying resin to greater than 40%, but instead teaches (p.7,ll.4-5) that the acrylate based polymer comprising polymethacrylate of acrylate monomers can be provided as 90-100 parts per weight (90-100 percent) (as further presented above), which would necessarily include where the tackifier resin, as part of the acrylate base polymer would be provided in between 0 and 10 percent, which includes 0 percent of the tackifying resin, such that this argument is incorrect and D’Haese teaches this limitation.  D’Haese also teaches that the monomer can have a Tg of less than minus 20 degrees C as: minus 71 degrees C or minus 65 degrees C (p.7,ll.25-26,23-27) (as presented above and in 11/24/21 OA, p.5,ll.17-19).  Thus, D’Haese specifically teaches the claimed limitations of a pre-adhesive composition comprising a polymethacrylate of methacrylate monomers and where the pre-adhesive composition as the acrylate base polymer exhibits a Tg (glass transition temperature) of less than minus 20oC, as minus 65 or minus 71 degrees C, as presented above.  
	D’Haese further teaches away from using a high level of tackifying resin, as well as raising the Tg of the resulting adhesive, where “the addition of tackifying resin, especially high levels of tackifying resin, may detrimentally affect the shear and cohesive strength of a pressure sensitive adhesive, and may even raise the Tg of the adhesive.” p.3,ll.19-21.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Greener to provide the pre-adhesive composition comprising poly(meth)acrylate with: a 50K to 200K MW and a Tg of less than about minus 20°C of D’Haese, and one of skill would have been motivated to do so, in order to provide a crosslinked pressure sensitive adhesive with high cohesive strength, excellent adhesion, and other beneficial properties p.4,ll.1-3; where D’Haese teaches that the cross-linking hydrogen donating co-monomers to can include those with a Tg of less than minus 20 degrees C as: minus 71 degrees C and minus 65 degrees C p.7,ll.25-26,23-27); where D’Haese teaches away from using a high level of tackifying resin, as well as raising the Tg of the resulting adhesive, where “the addition of tackifying resin, especially high levels of tackifying resin, may detrimentally affect the shear and cohesive strength of a pressure sensitive adhesive, and may even raise the Tg of the adhesive.” p.3,ll.19-21; and where Applicants appear to have placed no criticality on the claimed ranges, and the claimed ranges overlap or lie inside ranges disclosed by the prior art, such that a prima facie case of obviousness exists.  MPEP 2144.05(I).	
 	Applicants argue the same limitations for the remaining claims as presented above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781    
                                                                                                                                                                                                                                                                                                                                                                               Conferees:

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781              

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.